DETAILED ACTION

Reasons for Allowance
Claims 1, 6, 8, and 10 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical coupler in a vertical configuration, as contemplated by the Akiyama – Faccio combination and by the Akiyama – Faccio – Madsen combination.
As stated in the BTAB decision of 9/16/20 (p. 13), claim 1 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical coupler having the recited features and, in particular, comprising patterns that have a dimension along the transverse direction larger than the dimension of the core of the second waveguide along the transverse direction.
As stated in the BTAB decision of 9/16/20 (p. 13), claim 6 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical coupler having the recited features and, in particular, comprising patterns that are each arranged both in the core and the cladding of the second waveguide.
As stated in the BTAB decision of 9/16/20 (p. 16), claim 8 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical coupler having the recited features and, in particular, comprising 
As stated in the BTAB decision of 9/16/20 (p. 16), claim 10 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical coupler having the recited features and, in particular, comprising a core of a second waveguide, wherein the core has a variable dimension in the transverse direction.
Claims 2, 4, 5, 7, 9, and 11 – 14 are allowed by virtue of dependency on claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896